DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-9 are objected to because of the following informalities: 
Claim 6, line 2, the phrase “a first feeding portion” should be replaced with –the first feeding portion--.  
Claim 6, line 3, the phrase “a second feeding portion” should be replaced with –the plurality of second feeding portions--.  
Claim 7, line 3, the phrase “the second feeding portion” should be replaced with –the plurality of second feeding portions--.  
Claim 8, line 2, the phrase “a first feeding portion” should be replaced with –the first feeding portion--.  
Claim 8, line 5, the phrase “a second feeding portion” should be replaced with –the plurality of second feeding portions--.  
Claim 9, line 4, the phrase “a second feeding portion” should be replaced with –the plurality of second feeding portions--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a medium stacking portion in claims 1 and 3 (identified as 35 in the disclosure), a medium butting portion in claims 1 and 3 (identified as 36 in the disclosure), a first feeding portion in claims 1 and 3 (identified as 71 in the disclosure), a plurality of second feeding portions in claims 1 and 3 (identified as 72 in the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10-14 is/are rejected under 35 U.S.C. 102(1)( as being anticipated by Kim et al. US 2017/0233214 A1 (hereinafter “Kim”).
Regarding claims 1 and 8, Kim, with reference to FIG. 7B, discloses a stacker (10) comprising: 
a medium stacking portion (51) receiving and stacking a medium processed and discharged by a processing unit; 
a medium butting portion (60) aligning the medium by contacting a leading end of the medium; 
a paddle (30) including a feeding portion (40) and configured for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein the stacker has a first mode in which the paddle stops in a state in which the feeding portion does not contact the medium on the medium stacking portion (structure is capable), and a second mode in which the paddle stops in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (structure is capable), 
the feeding portion of the paddle includes a first feeding portion (45’), and a plurality of second feeding portions (43’ and 44’) whose friction force with the medium is different from that of the first feeding portion (refer to paragraph [0067]), and the paddle stops in a state in which the plurality of second feeding portions come into contact with the medium on the medium stacking portion and are deformed (see note below).
Note:  The paddle of Kim is capable of performing the functional limitations claimed.
Regarding claim 2, wherein, when one medium is discharged (by image forming
apparatus to post-processing apparatus 10), the paddle stops in a state in which the
feeding portion comes into contact with the medium (on the medium stacking portion
and is deformed (structure is capable of performing functional limitation, see rejection to
claim 1).
Regarding claim 3, Kim, with reference to FIG. 7B, discloses a stacker (10) comprising: 
a medium stacking portion (51) receiving and stacking a medium transported in a
second transport direction (left direction in FIG. 6) which is a direction opposite to a first
transport direction (right direction) after being transported in the first transport direction (medium is capable of being transported in first and second directions by image forming
apparatus, which connected to post-processing apparatus 10 in FIG. 1);
a medium stacking portion (51) receiving and stacking a medium transported in a second transport direction which is a direction opposite to a first transport direction after being transported in the first transport direction; 
a medium butting portion (60) aligning the medium by contacting a leading end of the medium; 
a paddle (30) including a feeding portion (40) and configured for transporting the medium received by the medium stacking portion in a direction toward the medium butting portion by rotating, wherein the stacker has a first mode in which the paddle stops in a state in which the feeding portion does not contact the medium on the medium stacking portion (structure is capable), and a second mode in which the paddle stops in a state in which the feeding portion comes into contact with the medium on the medium stacking portion and is deformed (structure is capable), 
the feeding portion of the paddle includes a first feeding portion (45’), and a plurality of second feeding portions (43’ and 44’) whose friction force with the medium is different from that of the first feeding portion (refer to paragraph [0067]), and the paddle stops in a state in which the plurality of second feeding portions come into contact with the medium on the medium stacking portion and are deformed (see note below).
Note:  The paddle of Kim is capable of performing the functional limitations claimed.
	Regarding claim 4, wherein when one medium is transported in the first transport
direction, the paddle stops in a state in which the feeding portion comes into contact
with the medium on the medium stacking portion and is deformed (see note below).
Note: Kim teaches a device (see FIG. 1) that is capable of transporting a first
medium in a first direction (right direction in FIG. 1 by image forming apparatus) while
paddle (30) stops in a state in which the feeding portion (31) comes into contact with the
medium (another medium) on the medium stacking portion and is deformed.
	Regarding claim 5, Regarding claim 5, wherein the paddle resumes to rotate as the transport direction of the one medium is switched from the first transport direction to the second transport direction (see note below).
Note: Kim teaches a device (see FIG. 1) that is capable of resuming rotation of
a paddle (30), when a medium being fed by image forming apparatus in a first transport
direction is switched to a second direction left direction in FIG. 1.
Regarding claim 10, a stop position of the paddle changes according to a total
thickness (capable, see FIG. 6 showing thickness of stack increasing and therefore stop
may occur at a higher position) of the media stacked in the medium stacking portion.
Regarding claim 11, wherein the paddle stops earlier as the total thickness of the
media stacked on the medium stacking portion is thicker (capable, see also FIG. 6
showing thickness of stack increasing and therefore stop may occur at an earlier
position).
Regarding claim 12, wherein the paddle stops in a state in which a plurality of
feeding portions (FIG. 7A shows a plurality of feeding portions 31) come into contact
with the medium on the medium stacking portion and are deformed.
Regarding claim 13, a medium processing device (image forming apparatus of
FIG. 1) comprising: the stacker according to claim 1; and a transport mechanism (all of
the feed rollers in the image forming apparatus) transporting the medium and
discharging the medium to the stacker.
Regarding claim 14, a medium processing device (image forming apparatus of
FIG. 1) comprising: the stacker according to claim 3; and a transport mechanism (all of
the feed rollers in the image forming apparatus, capable of feeding a medium in the first and second transport direction) transporting the medium in a first transport direction and
a second transport direction opposite to the first transport direction and discharging the
medium to the stacker.

Allowable Subject Matter
Claims 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653